In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                                 ________________________

                                      No. 07-15-00161-CR
                                 ________________________

                           AMIR MUSTAFA KARIEM, APPELLANT

                                                 V.

                             THE STATE OF TEXAS, APPELLEE



                            On Appeal from the 108th District Court
                                      Potter County, Texas
               Trial Court No. 68,958-E; Honorable Douglas Woodburn, Presiding


                                           June 9, 2015

                               MEMORANDUM OPINION
                     Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


      Appellant, Amir Mustafa Kariem, through his attorney of record, filed a notice of

appeal on April 8, 2015, expressing his intent to appeal his conviction for evading arrest

or detention1 and sentence of twenty-five years. On June 3, 2015, the Official Court

Reporter for the 108th District Court of Potter County advised this court that trial court



      1
          TEX. PENAL CODE ANN. § 38.04 (West Supp. 2014).
cause number 68,958-E was still pending and had not been tried.2 Inquiry was made to

the Potter County District Clerk who likewise confirmed that no judgment has been

entered in the underlying case.


       Generally, this court has no jurisdiction to consider an appeal where a judgment

or conviction has not been entered. Petty v. State, 800 S.W.2d 582, 582 (Tex. App.—

Tyler 1990, no pet.) (citing Workman v. State, 170 Tex. Crim. 621, 343 S.W.2d 446,

447 (Tex. Crim. App. 1961)). There being no final judgment of guilt or other appealable

order, this appeal is dismissed for want of jurisdiction.




                                                        Per Curiam


Do not publish.




       2
        The reporter also notified this court that a companion case in trial court cause number 68,959-E
had been tried and notice of appeal given. That case is currently pending in this court and bears cause
number 07-15-00162-CR. Appellant has a different court-appointed counsel in that appeal.

                                                   2